Citation Nr: 1115884	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-38 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran participated in an informal conference with the RO's Decision Review Officer (DRO) in March 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for degenerative disc and joint disease of the lumbar spine, as secondary to his service-connected degenerative joint disease of the right ankle.

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service- connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  It is further noted that additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions indicate that "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  

Thus, the above provision precludes an award of service connection on an aggravation basis in cases where a a pre-aggravation baseline level of disability cannot be established.  

In this case, the medical evidence of record establishes that the Veteran has a current low back disorder, which the examiner diagnosed in pertinent part, as multilevel degenerative disc disease and degenerative joint disease of the lumbosacral spine; facet joint syndrome at L5 - S1; and osteophytosis of the lumbosacral spine.  See January 2009 QTC examination.  Accordingly, this element of a service connection claim has been satisfied.

Second, the record shows the Veteran is service-connected for degenerative joint disease of the right ankle. 

Thus, the remaining the question is whether there is medical nexus evidence establishing a connection between the current back disorder and the service-connected disability right ankle.

On this question, the record includes the January 2009 QTC examiner's opinion and an August 2006 letter from a VA physician's assistant (PA-C).  In the August 2006 letter, the PA-C  states that the Veteran has "severe degenerative disc and joint disease of the neck and lower back . . . both of which . . . were aggravated by military marching/training."  Additionally, the January 2009 QTC examiner opined that it was at least as likely as not that the Veteran's currently diagnosed low back disorder was aggravated beyond its natural progression by degenerative joint disease of the right ankle.  However, the examiner could not state any baseline manifestations of the back condition.  

Thus, while the record indicates that the claimed back disorder has been aggravated by the service-connected right ankle disability, the examiner's inability to provide a baseline level of disability frustrates a grant of benefits at present.  However, it appears from the Veteran's subjective complaints raised at the examination that an educated guess as to the baseline level of disability could be made.  Thus, the Veteran should be afforded another examination, during which he should be asked to describe in as much detail as possible the current manifestations of his low back disability.  He should then be asked to explain how his symptoms today differ from those he experienced in the past in terms of frequency, duration, and severity.  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1. Associate with the record any additional VA clinical reports from October 2008 onward.

2. Schedule the Veteran for a VA spine examination to determine the nature of his low back disability.  The examiner must review the claims file in conjunction with this request.

The evidence already establishes that the back disability is aggravated by a service-connected right ankle disorder and the examiner need not opine on this point.  Rather, the examiner should ask the Veteran to describe in detail his current low back manifestations.  The Veteran should be asked to discuss how he is limited in his functioning (walking, standing, sitting, stair climbing, bending, twisting, etc) and he should describe his symptoms, including any pain, spasms, weakness, stiffness, etc.  The frequency, duration, and severity of such symptoms should be noted, as well as any treatment used to control symptoms (medication, assistive devices, TENs unit, physical therapy, heat pads, etc).    

After obtaining the above information from the Veteran, range of motion and all appropriate neurologic testing should be conducted.  The examiner should note any additional functional limitation due to factors including pain, weakness, incoordination, and fatigability.  The examiner should also note any additional loss of motion with repetitive movement.  It should further be noted whether there is ankylosis and whether the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician- if so, the total number of such episodes, and their total duration in the past year, should be noted.  

Following the examination, the examiner should, from the subjective history of symptoms provided by the Veteran, as well as from a comparison of the objective examination results as compared to the last examination in 2009, indicate a baseline level of disability prior to the aggravation.  To do so, the Board finds that it would be most useful if the examiner indicate which of the following rating criteria under the General Rating Formula for Diseases and Injuries of the Spine best represent the Veteran's present level of disability:

A: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

B: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

C: Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

D: Unfavorable ankylosis of the entire thoracolumbar spine.  

E: Unfavorable ankylosis of the entire spine.

The examiner should then, to the best of his or her ability, choose which of the above criteria best represent the severity of the low back disability at any time prior to the present, such as at the January 2009 fee basis examination, or another time based on the evidence of record, to include the Veteran's reports as to his history of manifestations.  It is understood that identifying a baseline level of disability is an imprecise exercise, at best, but such is required in order for the Veteran to be awarded the benefit sought on appeal.

All conclusions should be accompanied by a rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Following the above development, review the claims file and readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


